Case 7:18-cv-10395 Document 2 Filed 11/08/18 Page 1 012

JS 44C/SDNY
REV. 06/01/17

C|V|L COVER SHEET

The JS~44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court4 This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet

PLA|NT|FFS DEFENDANTS

DAAN|EL CAl\/IERON iVl.D.

Jann Bel|amy, J.D; David H, Gorski l\/l.D.; Steven Nove|la 1\/|.D.;

Kimba|| C. Atvi/ood lV ll/l.D.; Harriett Hall l\/l.D.; l\/lark A. Crisllp 1\/|.D.

ATTORNEYS (F|R|V| NAME, ADDRESS, AND TELEPHONE NUN|BER
JACQUES G. SlMON, ESQ., 100 Jel'lChO Quadl'al‘lg|E #208

Jericho NY 11753, PH: 516-378-8400

AT`|'ORNEYS (|F KNOWN)
Unknown

CAUSE OF ACTiON (CITE THE U.S. C|ViL STATUTE UNDER WH|CH YOU ARE FlLlNG AND WR|TE A BRlEF STATEMENT OF CAUSE)
(DO NOT C|TE JUR|SD|CTiON/\L STATUTES UNLESS D|VERS|TY)

28 USC 1332 ~ diversity - damages and injunction for libel

Judge Previously Assigned

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No-Yes [:]

lfyes, Was this case Vol.[:] lnvol. [:] Dismissed. No [:] Yes 13 lfyes, give date

No Yes [_1
NATURE OF SU|T

lS THiS AN 1NTERNAT10NAL ARB|TRAT|ON CASE?

(PLACE AN [X] lN ONE BOX ONLY)

TORTS ACTiONS UNDER STATUTES

coNrRAcT PERsoNAL iN.iuRY PERsoNAL iNJuRv FoRFEiTuRE/PENALTY BANKRuPch
1 1357 HEALTHCARE/
1 1 110 iNsuRANcE 1 1310 AiRPLANE PHARMACEUT'CAL PERSONAL 1 1525 i:)Rue RELATED l 1422 APPEAL
1 1120 MARiNE 1 1315 AiRPLANs PRonucT lNJURY/PRODUCT LIABlLiTY SE|ZURE OF PROPERTY 25 usc 153
1 1130 MiLLER Acr i_iAaiLirY 1 1355 PERsoN/\L iNJuRY 21 USC 881 1 1423 wierRAv\/AL
1 1 140 NEGoTiAELE 1><1 320 AssAqu, LieEi_ 5 PRooucT i_iABian [ ] 590 OTHER 23 usc 157
iNsTRuMENT sLANoER 1 1353 AsBEsTos PERsoNAi_
1 1 150 REcOVERY or 1 1330 FEDERAL iNJuRv PRODUCT
ovERPAYMENT 5 EMPLOYERS' LiAeiLiTY PRoPERTv RiGHrs
ENi=oRcEi/iENT LiABiLiTY
oi= JuDGMENT 1 1340 MAR\NE PERsoNAi_ PRoFERTv 1 1520 coPYRiGHTs
1 1 151 MEpicARE Aor 1 1345 MAR\NE PRooucT 1 1530 PATENT
1 1 152 REcovERY or LiABiLiTY 1 1370 owen FRAUD _
Di-:FAULTED 1 1350 MoToR vEHicLE 1 1371 TRUTH iN i_ENniNe [ 1335 PATENT ABBREV‘ATED NEW DRUG APPL'CAT'ON
sruDENT i_oANs 1 1355 ivioToR vsHicLE l 1840 TRADEMARK
1ExcL veraRANs> PRooucT i_iAsiLiTY sociAL sscuRiTY
1 1 153 Recovei=zv oF 1 1350 oTHER PERSONAL
o\/ERPAYMENT iNJuRY 1 1350 oTHER i=istoNAi_ LABoR 1 1551 1041 11305111
oF vETERAN's 1 1352 r>eRsoN/\L 1NJuRY » PRoPERTY DAMAGE 1 1552 eLAci< LuNG19231»
BENEFiTs MED MALPRACT\CE 1 1355 PRoPERTY DAMAGE 1 1 710 FAiR LABOR 1 1553 Divvc/oivvvv140519
1 1 150 sroci<HoLoERs PRopucT LiAiaiLiTY sTANi:iARDs Acr 1 1 554 ssi0 Tim»: xvi
sons 1 1720 LABoR/MGMT 1 1555 Rsi 14051911
1 1190 owen PRisoNER PETmoNs RELATioNs
coNTRAcT 1 1453 Ai_iEN DETAiNEE 1 1 740 RAii_v\/AY LAeoR 401
1 1 195 coNrRACT 1 1 510 MorioNs To FEDERAL TAx suirs
PRoDucT AcTioNs uNDER srATuTEs vAcATE sENrENcE §§ 113/§ A%`TM('§,\YAL"/”A‘)ZD'CAL
LiAaiLiTY 20 usc 2255 1 1570 TA><Es1u.s. Piaaniirr 91
1 1195 FRANcHisE civii. Rienrs 1 1530 HABEAs coRPus 1 1790 owen LAeoR 0515595511
1 1535 DEATH FENALTY i_irlGATioN 1 1571 iRs-THiRD PARTY
l l 440 OTHER_CML R|GHTS 1 1540 MANDAMus a owen 1 1791 Ei:réic§§;$i/cm (ER|SA) 25 usc 7509
REAL PRoPERTv (N°"'P"s°"e')
l 1441 voTiNe iiviiviicRATioN
1 1210 LAND 1 1442 EMPLoYMENT PRisoNER civii. Riei-irs
CoNoEii/iNATioN l 1443 HOUS!NG/ 1 1452 NATURALizATloN
1 1220 FoREcLosuRE AccoMMooATioNs 1 1550 civiL Rieins APPucArior\i
1 1230 RENT i_EAsE 5 l 1445 AMERICANS WiTH 1 1555 i=>Risoi\i coNi:)iTioN 1 1455 owen ii/iMieRATioN
EJECTMENT DlSABlLlTiES ~ 1 1 550 civiL DETAiNEE AcrioNs
1 1240 ToRTs To LAND EMPLOYMENT coNDiTioNs oF coNFiNEMENT
1 1245 roRT PRooucT l 1446 AMERlCANS WlTH
1_1AB\1_1TV DISAB|L|T!ES »OTHER
1 1290 Ai_L oTHER l 1448 EDUCAT'ON
REAL PROFERTY

Check if demanded in complaint.'

& Case Nor

oriii=.R s'rATuTEs

1 1375 FALsE cLAiNis

1 1375 oui TAM

1 1400 sTATE
Ri=_APPoRrioNi/iizm

1 1410 ANTiTRusT

1 1430 BANKs 3 eANKiNe

1 1450 coMMERCE

1 1450 osPoRrATioN

1 1470 RACKETEER iNFLu-
isnch s coRRuPr
oRc;ANizArioN 401
1Rico1

1 1480 coNsL)MER cREDiT

1 1 490 cAeLE/sATELi_iTE Tv

[ 1850 SECUR|TIESI
COMMOD|T|ES/
EXCHANGE

1 1 590 oTHr-:R sTATuToRY
AcTioNs
1 1551 AeRicui.TuRAL AcTs

1 1393 ENviRoNMENrAL
iviATTeRs
1 1595 FREEDOM oi=
iNFoRiviArioN Acr
1 1 355 ARBirRAnoN
1 1 399 ADMiNisTRATivE
FRocEDuRE AcT/Rizvisvv oR
AFPEAL 05 455ch necisioN

[ 1 950 CONST|TUT|GNAL!TY OF
STATE STATUTES

DO YOU CLA|l\/l TH|S CASE |S RELATED TO A ClViL CASE NOW PENDiNG |N S.D.N.Y.

 

CHECK |F TH|S |S ACLASS ACT|ON
UNDER F.R.C.P. 23

 

 

lF SO, STATE:

 

DEMAND $ OTHER JUDGE

 

Check YES only if demanded /n comp/aint
JuRY DEi\/iAND l YEs lINo

AS DEF|NED BY LOCAL RUl_E FOR D|VlSlON OF BUS|NESS13?

DOCKET NUl\/|BER

NOTE: You must also submit at the time of filing lhe Statement of Relatedness form (Form lH‘32).

Case 7:18-cv-10395 Document 2 Filed 11/08/18 Page 2 012

(PLACEAN X /N ONE BOX ONLY) ORIGIN
1 Original m 2 Removed from E 3 Remanded :] 4 Reinstated or m 5 Tfansf€"efi fi°m m 6 E:g::::ict g 7 §§§;:|f,t::lsmct
Proceeding State Coun from Re°Pe"ed (Spec'fy D'Sm°") (Transferred1 Nlagistrate Judge

Appellate
I::] a_ all parties represented Coun

m b, Atleastone party

[:] 8 ll/lultidistrict Litigation (Direct File)

is pro se.
(PLACE A/\/ X /N ONE BOX ONLY) BASlS OF JUR|SDlCT|ON IF DlvERs/TY, INDICATE
[] 1 u.s. PLAiNTiFi= [`_'12 u.s. DEFENDANT [:1 3 FEDERAL ouEsrioN I4 DivERsiTY CITIZENSH/P BELOW.

(U.S. NOT A PARTY)

C|TlZENSHlP OF PR|NCiPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for P|aintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

ClTlZEN OF TH|S STATE [><]1 [ ]1 C|TlZEN OR SUBJECT OF A [ ]3[ ]3 INCORPORATED and PR|NClPAL PLACE [ 15 [ ]5
FORE|GN COUNTRY OF BUS|NESS |N ANOTHER STATE

ClTlZEN OF ANOTHER STATE 1 ]2 [X] 2 lNCORPORATED Or PR|NC¢PAL PLACE [ ]4[ 14 FORE|GN NATION 1 ]G f 16

OF BUSlNESS |N TH|S STATE

PLAlNT|FF(S) ADDRESS(ES) AND COUNTY(lES)
DANlEL CANERON l\/l.D. 657 E Main St, Mount Kisco, NY 10549, Westchester County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(|ES)

Jann Be||amy J.D. - 123 South Calhoun Street Ta||ahassee, FL 32302 - Leon County; David H. Gorski, ll/I.D. 4100 John R St, Detroit, 1\/11
48201 - Wayne County; Steven Novella l\/l.D. 800 Howard Ave, New Haven, CT 06519 ~ NeW haven County; Kimball Cv Atvvood 1V l\/l.D., ~
31 South St

Jamaica Plain, l\/iA 02130 - Suffolk County; Harriett Ha|| lV|iD. 5 11701 138 Ave Ct E, Puya||up, WA 98374 - Pierce County; Mark A. Crislip
l\/l.D. -1200 NW 23rd Ave, Portland, OR 97210.

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT|ON lS HEREBY MADE THAT, AT TH|S T|ME, l HAVE BEEN UNABLE, W|TH REASONABLE DILIGENCE, TO ASCERTA|N
THE RES|DENCE ADDRESSES OF THE FOLLOW!NG DEFEND/-\NTS:

COURTHOUSE ASSIGNMENT
l hereby certify that this case should be assigned to the courthouse indicated below pursuant to Loca| Rule for Division of Business 18, 20 or 21.

Check one: THlS ACT|ON SHOULD BE ASS|GNED TO: VVH|TE PLA|NS [:] MANHATTAN

DATE ll /pg/ ( g S|G ATURE OF ATTORNEY OF RECORD {u])i\r/\i]igrso To PRAcTicE iN THis oisTRicT

f\_<_____`___/ 1>1 YEs 1DATEADi1/iirri;o ivio.iO Yr.1989 1

RECE|PT # Attorney Bar Code # 13 9212

l\/|agistrate Judge is to be designated by the Clerk of the Court.
l\/lagistrate Judge is so Designated.

Ruby J, Krajick, Clerk of Court by Deputy Clerk, DATED

UN|TED STATES DlSTRlCT COURT (NEW YORK SOUTHERN)

 

